Fill in this information to identify the case:

Debtor name        Beehive Truck and Auto, LLC

United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

Case number (if known)         2:18-bk-11882-DPC
                                                                                                                                          Check if this is an
                                                                                                                                          amended filing




Official Form 425A

Plan of Reorganization for Small Business Under Chapter 11                                                                                                          12/17


Beehive Truck and Auto, LLC 's Plan of Reorganization, Dated                           May 10, 2019

            Article 1: Summary
         This Plan of Reorganization (the Plan) under chapter 11 of the Bankruptcy Code (the Code) proposes to pay creditors of Beehive Truck and Auto,
         LLC (the Debtor) from cash from operations.
         This Plan provides for:                     0    class of priority claims;
                                                     3    classes of secured claims;
                                                     1    class of non-priority unsecured claims; and
                                                     1    class of equity security holders.
         Non-priority unsecured creditors holding allowed claims will receive distributions, which the proponent of this Plan has valued at approximately 100 cents
         on the dollar. This Plan also provides for the payment of administrative and priority claims.
         All creditors and equity security holders should refer to Articles 3 through 6 of this Plan for information regarding the precise treatment of their claim. A
         disclosure statement that provides more detailed information regarding this Plan and the rights of creditors and equity security holders has been
         circulated with this Plan.
         Your rights may be affected. you should read these papers carefully and discuss them with your attorney, if you have one. (If you do not have
         an attorney, you may wish to consult one.)


            Article 2: Classification of Claims and Interests

2.01   Class 1 ..................................   The claim of the EBF Partners, LLC, to the extent allowed as a secured claim under § 506 of the Code.

2.02   Class 2 ..................................   The claim of Ally Capital, to the extent allowed as a secured claim under § 506 of the Code.

2.03   Class 3 ..................................   The claim of the City of Phoenix Treasurer, to the extent allowed as a secured claim under § 506 of the Code.

2.04   Class 4 ..................................   All non-priority unsecured claims allowed under § 502 of the Code.

2.05   Class 5 ..................................   Equity interests of the Debtor.



            Article 3: Treatment of Administrative Expense Claims, Priority Tax Claims, and Quarterly and Court Fees


3.01   Unclassified claims                          Under section § 1123(a)(1), administrative expense claims and priority tax claims are not in classes.




               Case 2:18-bk-11882-DPC
Official Form 425A
                                             Doc 64 Filed 05/10/19 Entered 05/10/19 23:26:31
                                Plan of Reorganization for a Small Business Under Chapter 11
                                                                                                                                                        Desc    page 1
                                              Main Document              Page 1 of 5
Debtor     Beehive Truck and Auto, LLC                                                             Case number (if known)   2:18-bk-11882-DPC
           Name

3.02     Administrative expense         Each holder of an administrative expense claim allowed under § 503 of the Code will be paid in full on the effective date
         claims                         of this Plan, in cash, or upon such other terms as may be agreed upon by the holder of the claim and the Debtor. If the
                                        Debtor does not have sufficient funds on hand on the effective date to pay these claims in full, each holder of an
                                        administrative expense claim will be paid a pro rata share of monthly payments of $465, payable each month except
                                        December and January, beginning on the first day of the first month after the effective date and continuing until the
                                        allowed amount of each claim has been paid in full. Upon the satisfaction of each secured claim, the amount previously
                                        paid to the secured claimant shall be added to this monthly payment.
                                        Debtor’s counsel is expected to be the only holder of an administrative expense claim, and consents to this treatment. If
                                        other administrative expense claims are allowed, they will be paid in full on the effective date or on terms agreed to by
                                        the holders of the claims.




3.03     Priority tax claims            Each holder of a priority tax claim will be paid an amount equal to the allowed amount of such claim, with interest from
                                        the effective rate of this Plan at the statutory rate for tax, in regular cash installment payments beginning on the first day
                                        of the first month after the effective date and amortized through September 1, 2023. Debtor has no known priority tax
                                        claims.



3.04     Statutory fees                 All fees required to be paid under 28 U.S.C. § 1930 that are owed on or before the effective date of this Plan have been
                                        paid or will be paid on the effective date.


3.05     Prospective quarterly fees     All quarterly fees required to be paid under 28 U.S.C. § 1930(a)(6) or (a)(7) will accrue and be timely paid until the case
                                        is closed, dismissed, or converted to another chapter of the Code


            Article 4: Treatment of Claims and Interests Under the Plan

4.01     Claims and interests shall be treated as follows under this Plan:


                                       Class                              Impairment                   Treatment
                                       Class 1 – Secured claim of EBF          Impaired                Class 1 is impaired by this Plan. The claim of EBF Partners,
                                       Partners                                                        LLC, filed as Proof of Claim 2, will be allowed as a Class 1
                                                                               Unimpaired              secured claim in the amount of $7,500.00, and as a Class 4
                                                                                                       unsecured claim in the amount of $20,000.00. Debtor
                                                                                                       agrees to waive potential preference claims against EBF
                                                                                                       Partners, LLC. The holder of the claim will receive, on
                                                                                                       account of the Class 1 Secured Claim, the amount of
                                                                                                       $7,500.00, without interest, in 36 regular cash installment
                                                                                                       payments in the amount of $208.33 beginning on the first
                                                                                                       day of the first month after the effective date. (The Class 4
                                                                                                       unsecured claim in the amount of $20,000.00 will be paid as
                                                                                                       indicated under Class 4 below.)


                                       Class 2 – Secured claim of              Impaired                Class 2 is impaired by this Plan. The claim of Ally Capital,
                                       Ally Capital                                                    filed as Proof of Claim 1, will be allowed as a Class 2
                                                                               Unimpaired              secured claim in the amount of $50,774.04, with interest
                                                                                                       continuing to accrue from March 25, 2019 through the
                                                                                                       effective date of this Plan at 5.34% per annum, less
                                                                                                       adequate protection payments made (the “Allowed Ally
                                                                                                       Claim”). The holder of the claim will receive, on account of
                                                                                                       the Class 2 Secured Claim, the amount of the Allowed Ally
                                                                                                       Claim, with interest at the annual rate of 6.00% from the
                                                                                                       effective date of the Plan, in regular cash installment
                                                                                                       payments in an amount determined by amortizing the
                                                                                                       Allowed Ally Claim as of the effective date of this Plan on a
                                                                                                       payment schedule beginning on the first day of the first
                                                                                                       month after the effective date and continuing through the
                                                                                                       84th month after the first payment. Until the allowed secured
                                                                                                       claim is paid in full, the holder of this claim shall retain its
                                                                                                       liens.


                                       Class 3 – Secured claim of              Impaired                Class 3 is impaired by this Plan, and the holder of the Class
                                       City of Phoenix Treasurer                                       3 Priority Claim will be paid an amount equal to the allowed
                                                                               Unimpaired              amount of such claim, with interest from the effective rate of
                                                                                                       this Plan at the annual rate of 0.05%, in regular cash
                                                                                                       installment payments beginning on the first day of the first
                                                                                                       month after the effective date and amortized through
                                                                                                       September 1, 2023. Until the allowed secured claim is paid
              Case 2:18-bk-11882-DPC
 Official Form 425A
                                            Doc 64 Filed 05/10/19 Entered 05/10/19 23:26:31
                               Plan of Reorganization for a Small Business Under Chapter 11
                                                                                                                                                Desc       page 2
                                             Main Document              Page 2 of 5
Debtor     Beehive Truck and Auto, LLC                                                            Case number (if known)   2:18-bk-11882-DPC
           Name

                                                                                                      in full, the holder of this claim shall retain its liens.


                                      Class 4 – Non-priority                  Impaired                Class 4 is impaired by this Plan, and each holder of a Class
                                      unsecured creditors                                             4 Claim will be paid a pro rata share of monthly payments of
                                                                              Unimpaired              $465, payable each month except December and January,
                                                                                                      beginning upon satisfaction of all administrative expense
                                                                                                      claims under § 3.02 and continuing until the allowed amount
                                                                                                      of each claim has been paid in full. Upon the satisfaction of
                                                                                                      each secured claim, the amount previously paid to the
                                                                                                      secured claimant shall be added to this monthly payment.


                                      Class 5 - Equity security               Impaired                Class 5 is impaired by the Plan, and each holder of a Class
                                      holders of the Debtor                                           5 Interest will retain their equity interests in the Debtor, but
                                                                              Unimpaired              until all other allowed claims are satisfied under the terms of
                                                                                                      this Plan, such holders may receive on account of such
                                                                                                      interest, only those distribution estimated by Debtor’s
                                                                                                      accounting professionals as necessary to satisfy
                                                                                                      post-petition tax obligations incurred on account of such
                                                                                                      interest.



            Article 5: Allowance and Disallowance of Claims

5.01     Disputed Claim:              A disputed claim is a claim that has not been allowed or disallowed by a final nonappealable order, and as to which
                                      either:
                                      (i) a proof of claim has been filed or deemed filed, and the Debtor or another party in interest has filed an objection; or
                                      (ii) no proof of claim has been filed, and the Debtor has scheduled such claim as disputed, contingent, or unliquidated.


5.02     Delay of distribution on a   No distribution will be made on account of a disputed claim unless such claim is allowed by a final nonappealable order.
         disputed claim:


5.03     Settlement of disputed       The Debtor will have the power and authority to settle and compromise a disputed claim with court approval and
         claims:                      compliance with Rule 9019 of the Federal Rules of Bankruptcy Procedure.


            Article 6: Provisions for Executory Contracts and Unexpired Leases


6.01     Assumed executory            (a) The Debtor assumes, and if applicable assigns, the following executory contracts and unexpired leases as of the
         contracts and unexpired          effective date:
         leases                           Debtor’s agreement with Biz IQ for web site maintenance and online marketing.
                                          Debtor’s agreement with Google for online marketing.
                                          Debtor’s agreement with G&A Outsourcing, Inc., dba G&A Partners for leased employees and related payroll
                                          services.
                                          Debtor’s agreement with Kent I. McClure for lease of a home office space and a barn, except that the Debtor’s
                                          payments shall be limited to $172.00 /mo until all other allowed claims are satisfied under the terms of this Plan.


                                      (b) Except for executory contracts and unexpired leases that have been assumed, and if applicable assigned, before the
                                          effective date or under section 6.01(a) of this Plan, or that are the subject of a pending motion to assume, and if
                                          applicable assign, the Debtor will be conclusively deemed to have rejected all executory contracts and unexpired
                                          leases as of the effective date.
                                          A proof of a claim arising from the rejection of an executory contract or unexpired lease under this section must be
                                          filed no later than 30 days after the date of the order confirming this Plan.


            Article 7: Means for Implementation of the Plan



7.01                                  All estate property shall vest in the Debtor on the effective date of the Plan, free and clear of any other claim or interest.


7.02                                  Upon confirmation of the Plan, Debtor may transfer its assets to a new entity to be formed and named “Beehive Ceilings,
                                      Inc.” or “Beehive Ceilings, LLC,” which shall assume all of the Debtor’s obligations under this Plan. Alternatively, Debtor
                                      may change its name to “Beehive Ceilings, LLC.” With her consent, and to the extent prior amendments have not effected
                                      the change, Dorothy K. McClure may be removed as member of the Debtor or as equity interest holder of the new entity.

              Case 2:18-bk-11882-DPC
 Official Form 425A
                                            Doc 64 Filed 05/10/19 Entered 05/10/19 23:26:31
                               Plan of Reorganization for a Small Business Under Chapter 11
                                                                                                                                                   Desc       page 3
                                             Main Document              Page 3 of 5
Debtor     Beehive Truck and Auto, LLC                                                                Case number (if known)   2:18-bk-11882-DPC
           Name



7.03                                      The liens against property of Debtor’s estate shall be satisfied or modified on the terms stated herein.


7.04                                      Any default of the Debtor shall be deemed cured or waived by the confirmation of this Plan, and the obligations under this
                                          Plan shall be substituted for any pre-confirmation obligations.


            Article 8: General Provision


8.01     Definitions and rules of         The definitions and rules of construction set forth in §§ 101 and 102 of the Code shall apply when terms defined or
         construction                     construed in the Code are used in this Plan, and they are supplemented by the following definitions:


8.02     Effective Date                   The effective date of this Plan is the first business day following the date that is 14 days after the entry of the confirmation
                                          order. If, however, a stay of the confirmation order is in effect on that date, the effective date will be the first business day
                                          after the date on which the stay expires or is otherwise terminated.


8.03     Severability                     If any provision in this Plan is determined to be unenforceable, the determination will in no way limit or affect the
                                          enforceability and operative effect of any other provision of this Plan.


8.04     Binding Effect:                  The rights and obligations of any entity named or referred to in this Plan will be binding upon, and will inure to the benefit
                                          of the successors or assigns of such entity.


8.05     Captions                         The headings contained in this Plan are for convenience of reference only and do not affect the meaning or interpretation
                                          of this Plan.


8.06     Controlling Effect               Unless a rule of law or procedure is supplied by federal law (including the Code or the Federal Rules of Bankruptcy
                                          Procedure), the laws of the State of Arizona govern this Plan and any agreements, documents, and instruments executed
                                          in connection with this Plan, except as otherwise provided in this Plan.


8.07     Corporate Governance             The Debtor shall amend its articles of organization to prohibit the issuance of nonvoting equity securities.


8.08     Retention of Jurisdiction        The Bankruptcy Court will retain jurisdiction over this case for purposes of determining the allowance of claims or
                                          objections to claims and of fixing allowances for compensation and/or for purposes of determining the allowability of any
                                          other claimed administrative expenses. The Court will also retain jurisdiction for the purpose of establishing bar dates and
                                          making a determination with respect to all disputed claims. Finally, the Court shall retain jurisdiction for purposes of
                                          determining any dispute arising from the interpretation, implementation or consummation of the Plan and to implement
                                          and enforce the provisions of the Plan. Notwithstanding anything to the contrary contained herein, the Debtor shall not be
                                          bound by estoppels or the principles of res judicata or collateral estoppel with respect to any term or provision contained
                                          herein in the event the Plan is not confirmed.


            Article 9: Discharge


9.01                      Discharge if the Debtor is a corporation and § 1141(d)(3) is not applicable. On the effective date of this Plan, the
                          Debtor will be discharged from any debt that arose before confirmation of this Plan, to the extent specified in §
                          1141(d)(1)(A) of the Code, except that the Debtor will not be discharged of any debt:
                                           (i) imposed by this Plan; or
                                           (ii) to the extent provided in § 1141(d)(6).




            Article 10: Other Provisions


10.01                                      Prepayment. All sums due under this Plan may be prepaid without penalty at any time.




              Case 2:18-bk-11882-DPC
 Official Form 425A
                                            Doc 64 Filed 05/10/19 Entered 05/10/19 23:26:31
                               Plan of Reorganization for a Small Business Under Chapter 11
                                                                                                                                                    Desc       page 4
                                             Main Document              Page 4 of 5
Debtor   Beehive Truck and Auto, LLC                                                     Case number (if known)   2:18-bk-11882-DPC
         Name

10.02                                  Distributions. Distributions to holders of allowed claims shall be made by the Debtor: (i) at the addresses
                                       set forth on the proofs of Claims filed with the Bankruptcy Court in the Chapter 11 Case by such holders, or
                                       in any change of address filed with the Bankruptcy Court herein or (ii) at the addresses reflected in the
                                       Debtor's bankruptcy schedules if no proof of claim or change of address has been filed. Holders of allowed
                                       claims shall have ninety (90) days from the check date to negotiate any distribution checks. If said checks
                                       are not timely negotiated, any payment on such checks shall be stopped, and the corresponding funds
                                       shall escheat to the Debtor. In the event that a payment from a distribution has escheated hereunder, then
                                       no further payments shall be made to such claimant, and such claimant's claim shall thereafter be treated
                                       as though such claim has been disallowed.

    Respectfully submitted,
                                                                                                Beehive Truck and Auto, LLC

                              X   /s/ Kent I. McClure                                           By: Kent I. McClure




                              X   /s/ Kelly G. Black                                            Kelly G. Black




             Case 2:18-bk-11882-DPC
 Official Form 425A
                                           Doc 64 Filed 05/10/19 Entered 05/10/19 23:26:31
                              Plan of Reorganization for a Small Business Under Chapter 11
                                                                                                                                 Desc   page 5
                                            Main Document              Page 5 of 5
